Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 and 16-20 are pending.
Claim 15 has been cancelled.
Claims 1 and 13 are independent claims.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the entirety of Claims 1 and 13. The claims recite using an acoustic array at two locations and picking or identifying a gap in the seismic description of the slowness profile.  The gap is an artifact caused by combining data from two array positions where the distance between the end of the array at the first position and the beginning of the array at a second position is larger than the spacing between the array receivers.  This artifact only occurs when there is a gap in the spacing of the sensors across the arrays.  Thus in order for the analysis to properly require a travel time gap or a slowness profile gap for a data set, the spacing between groups of acoustic-sensors/geophones must have a gap that is larger than the normal sensor spacing.  Thus the novelty encompasses both a particular sensor array placement, and an analysis that relies on the resultant gap in data.

Eisner, et al., “Determination of S-wave slowness from a linear array of borehole receivers”, 2009, teaches the use of an array of receivers to determine slowness.  However the art only addresses the measurement using the array in a single position.
Claims 2-12, 14 and 16-20 are dependent claims of the allowed claims 1 and 13 and as such are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857